 


109 HCON 132 IH: Expressing the sense of the Congress that the United States should formally withdraw its membership from the United Nations Educational, Scientific, and Cultural Organization (UNESCO).
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 132 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Paul (for himself, Mr. Goode, Mr. Sam Johnson of Texas, Mr. Flake, and Mr. Manzullo) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States should formally withdraw its membership from the United Nations Educational, Scientific, and Cultural Organization (UNESCO). 
 
Whereas President Ronald Reagan, citing gross financial mismanagement, anti-American bias, and anti-freedom policies, withdrew the United States from membership in the United Nations Educational, Scientific, and Cultural Organization (UNESCO) in 1984; 
Whereas after an absence of nearly two decades, the United States rejoined UNESCO in 2003; 
Whereas the United States has only a single vote in UNESCO despite being assessed 25 percent of the UNESCO budget and having promised to contribute $60,000,000 upon rejoining the organization; 
Whereas UNESCO membership may force unconstitutional restraints on United States freedom of the press; 
Whereas UNESCO, through a memorandum of agreement with the Department of State but without congressional consultation or approval, has designated 47 United Nations biosphere preserves in the United States covering more than 70,000,000 acres; 
Whereas UNESCO effectively bypasses congressional authority to manage Federal lands by establishing management policies; 
Whereas UNESCO membership would undermine United States sovereignty by forcing United States adherence to the United Nations global policy on bioethics; 
Whereas UNESCO is providing support for a global cultural diversity convention, which would severely impede the ability of the United States entertainment industry to sell its products overseas; 
Whereas UNESCO seeks to levy an unconstitutional global tax on Internet use on United States citizens; and 
Whereas UNESCO has a history of interference in the education policies of its member-countries and has sought to control school curriculum for United States primary and secondary schools, thus further undermining United States sovereignty: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United States should formally withdraw from the United Nations Educational, Scientific, and Cultural Organization (UNESCO); and 
(2)any funds appropriated as of the date of the adoption of this resolution for use towards the contribution of the United States to UNESCO, but not yet transferred to UNESCO, should be returned to the Treasury of the United States. 
 
 
